McCown, J.,
dissenting.
The majority opinion denies a local unincorporated labor organization the right to sue in the courts of Nebraska because it had not filed a certified statement with the Secretary of State stating the nature of its activities and designating an agent or agents within the State of Nebraska upon whom process might be served. This result is reached on the authority of section 25-314, R. R. S. 1943. That section deals with the service of process on unincorporated organizations. The section authorizes service of process by leaving a copy at the usual place of doing business or conducting activities within the county with one of the members of the association or with a clerk or general agent thereof or with the Secretary of State.
The statute then provides that when the organization “does not have a usual place of doing business or activity within the state, nor a clerk or general agent within the state” then before it is authorized to engage in activities in this State, it shall file with the Secretary of State the certified statement referred to. Failure to file the statement is deemed an appointment of the Secretary of State for service of all legal process against the association growing out of such activities.
Section 25-313, R. R. S. 1943, also referred to in the majority opinion, since 1947 has authorized any company, partnership, or unincorporated labor association, such as the plaintiff, to sue and be sued in the courts of this State. That section was specifically amended in 1947 to include an unincorporated association representing employees in collective’ bargaining with employers. That amendment obviously came as a result of this court’s decision in Hurley v. Brotherhood of Railroad Trainmen, 147 Neb. 781, 25 N. W. 2d 29.
From 1947 to 1959,'section 25-314, R. R. S. 1943, provided only that process against any such unincorporated association shall bé served by a copy left at its usual *815place of doing business within the county with one' of the members of such company, firm, or unincorporated association, or with a clerk or general agent thereof. It had no provisions for filing statements, designating agents, or serving the Secretary of State. Amendments in 1959 and 1961 added the provisions applying to organizations which do not have a usual place of doing business or activity within the State, nor a clerk or general agent within the State, and provided for service on the Secretary of State in such cases in the absence of the required certified statement. The legislative history of those amendments makes it very clear that the Legislature intended to make nonresident unincorporated organizations amenable to the service of process. There was obviously no intention to require a resident organization which had a usual place of doing business or activity, or had a clerk or a general agent, to register with the Secretary of State before it could invoke the jurisdiction of the courts of Nebraska. The statement in 1959 indicates that the amendment was intended as an expansion of the power to serve nonresidents with process in a fashion similar to service on nonresident employers as provided by section 48-175.01, R. R. S. 1943. In the floor debate in 1961, Senator McHugh, who introduced the 1961 amendment, stated that the effect of the bill was to make available the same process for nonresident associations as was available for foreign corporations.
The interpretation of section 25-314, R. R. S. 1943, now adopted by the majority of this court not only treats resident and nonresident unincorporated associations as exactly the same but also disregards the specific language of section 25-313, R. R. S. 1943. The majority holding now means that resident local partnerships, firms, or unincorporated organizations will all be required to file a certified statement in the office of the Secretary of State announcing the nature of their business or activity and designating an agent or agents in *816the State of Nebraska upon whom process may be served. Until they do, all such organizations will be denied the right to file suit in Nebraska courts even though they are specifically authorized to do so by section 25-313, R. R. S. 1943.
It should also be pointed out that section 25-314, R. R. S. 1943, sets out the only statutory consequence of failing to file such a certified statement. The statute itself provides that the doing of business or conducting activities within the State of Nebraska without filing the certified statement and designating an agent shall be deemed an appoinment of the Secretary of State as its true and lawful attorney upon whom may be served all legal process in any action or proceeding against it growing out of such business or activities.
The majority opinion leaps the gulf of establishing the critical fact of whether the plaintiff had a usual place of doing business, or a clerk or general agent in the State by stating: “Nor did the plaintiff prove that it had a usual place of doing business, or a clerk or general agent within the state.” It might much more appropriately be said that there is absolutely no proof of any kind that the plaintiff did not have a usual place of conducting activities or a clerk or general agent within the State. There is not even an allegation in the pleadings to support such a conclusion. On the contrary, the exhibits admitted in evidence in the Court of Industrial Relations and the testimony in the record show that the plaintiff is an unincorporated association whose members are all employees of the defendant and based in Lincoln, Nebraska. The plaintiff is a labor organization and is not affiliated with any other labor organization. A copy of the constitution of the plaintiff was in evidence. The names of its executive committee appear and were known to the defendants. To assume that the plaintiff does not have a usual place of doing business or conducting activity within the State nor a clerk or general agent simply disregards the *817testimony and every reasonable inference which can be drawn from the evidence. In addition, it is quite clear that the burden of proving that plaintiff was subject to the certified statement requirement of section 25-314, R. R. S. 1943, and had no standing to use the courts, of Nebraska in the absence of such a statement rested on the defendants and not on the plaintiff.
The majority opinion not only reaches an erroneous result in this case but unduly and unnecessarily complicates future litigation by and against resident Nebraska unincorporated companies, associations, partnerships, and organizations.